In an action to recover damages for breach of warranty in the sale to plaintiff by the defendant of allegedly defective lime, in which the defendant served a third-party complaint on Ohio Lime Company, as third-party defendant, and said third-party defendant pleaded the defense of lack of jurisdiction over its person, the defendant, as third-party plaintiff, appeals from an order of the Supreme Court, Westchester County, entered January 8, 1965, which denied its motion to dismiss such *492defense pursuant to statute (CPLR 3211, subd. [b]). Order affirmed, with $10 costs and disbursements (see Feathers v. McLucas, 15 N Y 2d 443; Singer v. Walker, 15 N Y 2d 443). Beldock, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur. [45 Misc 2d 171.]